t c summary opinion united_states tax_court richard b may and jane m may petitioners v commissioner of internal revenue respondent docket no 5032-04s filed date richard b may and jane m may pro sese jennifer s mcginty for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue all monetary amounts are rounded to the nearest dollar respondent determined deficiencies in and an addition to petitioners’ federal income taxes for the taxable years and as follows year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure --- after petitioners’ concessions the issue for decision is whether petitioner richard b may petitioner elected under sec_469 to treat his various rental_real_estate_activities as a single activity for the years in issue we hold that he did not an adjustment to the amount of petitioners’ itemized_deductions for each of the years in issue is a purely computational matter the resolution of which is dependent on our disposition of the disputed issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits petitioners concede they are not entitled to claim the dependency_exemption deductions disallowed by respondent in the notice_of_deficiency and they are liable for the addition_to_tax for failure to timely file their federal_income_tax return for at the time that the petition was filed petitioners resided in buffalo new york during the years in issue petitioner worked for the city of buffalo as a court advocate in a program known as hispanics united of buffalo in his civil service job petitioner worked approximately hours per week petitioner jane m may mrs may worked as a full-time teacher for the buffalo board_of education since petitioner has been buying selling renting and managing real_estate properties at the beginning of he owned doubles consisting of rental units two lots and three garages in north buffalo new york these properties are collectively referred to as the rental properties by the end of he had sold two of the doubles during the years in issue he rented approximately of the units to tenants with special needs eg handicapped people senior citizens and people receiving social services and he rented the remaining units to other tenants petitioner personally manages the rental properties which includes finding tenants for the units collecting and depositing rent making the mortgage payments and inspecting the units although petitioner makes minor repairs on the basis of the record it appears that mrs may was not involved in petitioner’s real_estate activities doubles are residential duplexes with units situated on the ground and second levels he hires independent contractors for major repairs in addition he assists his tenants with various tasks including completing paperwork for those tenants receiving social services petitioner spends approximately hours per week managing the rental properties in petitioners hired joseph mineo a certified_public_accountant to prepare their return mr mineo continued to prepare petitioners’ returns for all relevant years petitioners attached to their return a schedule e supplemental income and loss on which they aggregated petitioner’s rental income and expenses as if petitioner’s rental_real_estate_activities were a single activity petitioners consistently followed this practice on the schedules e attached to their and returns petitioners however did not attach to any of these returns a statement electing to treat petitioner’s rental_real_estate_activities as a single activity on date petitioners filed a joint federal_income_tax return for on date petitioners filed a joint_return for petitioners attached to each of these returns a schedule e on which they identified the rental real_estate property as res rental buffalo ny and claimed the following year rents received dollar_figure big_number total expenses including depreciation dollar_figure big_number net_loss dollar_figure big_number in the notice_of_deficiency respondent determined inter alia that petitioner’s rental real_estate losses were passive_activity_losses that were limited to dollar_figure each year petitioners timely filed a petition with the court disputing respondent’s determinations discussion5 generally sec_469 disallows a deduction for passive_activity_losses incurred by individual taxpayers for the taxable_year sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for such year sec_469 in general a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental activities are presumptively passive without regard to whether the taxpayer materially participates in the activity sec_469 the presumptive rule that a rental_activity is a passive_activity however does not apply to the rental real_estate we decide this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case 116_tc_438 activities of a taxpayer in the real_property business real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 this exception applies as if each interest of the taxpayer in rental real_estate were a separate activity unless the taxpayer elects to treat all interests in rental real_estate as a single rental real_estate activity sec_469 see sec_1_469-9 income_tax regs to make such an election the taxpayer must file a statement with the taxpayer’s original income_tax return for the taxable_year declaring that he or she is a qualified_taxpayer for the taxable_year and is making the election pursuant to sec_469 sec_1_469-9 income_tax regs such an election is binding for the taxable_year in which it is made and for all future years in which the taxpayer is a qualifying taxpayer even if there are intervening years in which the taxpayer is not a qualifying taxpayer sec_1_469-9 income_tax regs the election may be made in any year in which the taxpayer is a qualifying taxpayer and the failure to make the election in one year does not preclude the taxpayer from making the election in a subsequent year id for purposes of the real_estate_professional exception the parties agree that petitioner materially participated in his rental_real_estate_activities only if his rental_real_estate_activities are treated as a single activity see h sec_1_469-5t temporary income_tax regs fed reg date the parties further agree that petitioner would not satisfy the material_participation requirement to qualify as a real_estate_professional with respect to each of petitioner’s rental properties considered separately therefore the issue in dispute is whether petitioner elected to treat his rental_real_estate_activities as a single activity pursuant to sec_469 the omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 sec a 107_stat_440 added sec_469 to the passive_activity_loss rules effective for taxable years beginning after date under sec_469 a taxpayer may elect to treat all interests in rental real_estate as one activity for purposes of qualifying as a real_estate_professional sec_1_469-9 proposed income_tax regs fed reg date required a taxpayer wishing to make such an election to file a statement with the taxpayer’s original return declaring that the election is under sec_469 the final_regulation which is substantially the same as the proposed regulation became final on date and is generally effective for taxable years beginning on or after date and to elections made under sec_1_469-9 income_tax regs with returns filed on or after date see sec_1_469-11 income_tax regs therefore to satisfy the literal requirements for making an election to treat all rental_real_estate_activities as a single activity under sec_469 a taxpayer must file an election with his or her original return petitioners concede that they did not attach to any relevant return a statement electing to treat petitioner’s rental_real_estate_activities as a single activity therefore petitioner did not satisfy the literal requirements of sec_469 to treat all interests in rental real_estate as a single activity petitioners contend however that they made a deemed_election by consistently aggregating the rental income and expenses from the rental properties on their tax returns since petitioners assert that such practice complies with the obra sec a 107_stat_440 and the regulations thereunder in petitioners’ view this practice of aggregating petitioners appear to rely on sec_1_469-9 income_tax regs for the proposition that a taxpayer must be consistent continued the rental income and expenses as a single activity on schedule e constitutes a significant revelation to the commissioner that that’s how the taxpayer petitioner was electing to act to treat his rental properties as a single activity we disagree in kosonen v commissioner tcmemo_2000_107 the taxpayer aggregated his rental income and expenses in one column on the schedules e attached to his and returns similar to the petitioners in the instant case the taxpayer in kosonen argued that aggregating his rental_activity losses on his returns showed that he had elected to treat his rental_real_estate_activities as a single activity under sec_469 the court held however that the fact that the taxpayer aggregated his losses was not clear notice that he intended to elect under sec_469 the court reasoned that a taxpayer must clearly notify the commissioner of the taxpayer’s intent to make an election kosonen v commissioner supra citing knight-ridder newspapers inc v united_states f 2d continued in the treatment of his or her real_property trades_or_businesses this section however is not determinative of the issue in dispute the court expressly noted that the instructions for the form_1040 u s individual_income_tax_return and schedule e supplemental income and loss required the taxpayer to aggregate his rental real_estate losses thus the fact that the taxpayer had done so was not clear notice that he intended to make the election under sec_469 see kosonen v commissioner tcmemo_2000_107 11th cir to make an election the taxpayer must exhibit in some manner his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by the governing statute kosonen v commissioner supra quoting 83_tc_831 affd 783_f2d_1201 5th cir a taxpayer has not made an election if it is not clear from the return that an election has been made id conclusion on the basis of the record it is not clear from any of petitioners’ relevant returns that petitioner made an election under sec_469 petitioners’ consistent treatment of aggregating the rental income and expenses on their schedules e is not a deemed_election to treat the rental_real_estate_activities as a single activity under the requirements of sec_469 accordingly petitioner did not elect to treat his rental_real_estate_activities as a single activity under sec_469 respondent’s determination is therefore sustained although petitioner does not qualify as a real_estate_professional respondent allowed petitioners to deduct dollar_figure for each of the taxable years in issue pursuant to the dollar_figure offset for rental_real_estate_activities under sec_469 we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue as well as petitioners’ concessions decision will be entered for respondent
